DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/10/2022 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 20110109243 A1).

With regards to claim 1. (Currently Amended) Kim disclose(s):
A lighting circuit (figs 13-19c) structured to turn on and off a plurality of semiconductor light sources (1500; fig 13), the lighting circuit comprising: 
a plurality of current sources (1160-1180; fig 14) each of which is to be coupled in series with a corresponding one of the plurality of semiconductor light sources (see L_K1 to L_Kn; figs 13-14; [0073] ); 
a switching converter (1110; fig 14) structured to supply a driving voltage (VLED_A; fig 13-14; [0131]) across each of a plurality of series connection circuits each of which include one of the plurality of semiconductor light sources and one of the plurality of current sources (see each of 1510-1530 coupled to a corresponding 1160-1180 in figs 13-14); and 
a converter controller (1120a; fig 15-16) structured to control the switching converter (1110) based on a relation between a voltage across one of the plurality of current sources (see voltages VLED_K1- VLED_Kn across 1160-1180; fig 14-16) and a reference voltage (REF_DHC; fig 16) having a positive correlation with temperature (see REF_DHC with positive correlation with ILED in fig 19a-19c; see also REF_DHC in fig 16 being based on VTEMP; see VTEMP [0127, 0130]), wherein the converter controller monitors the temperature (VTEMP ; fig 16; [0127, 0130]) and increases the reference voltage as the monitored temperature increases (see increment of REF_DHC in fig 16 [0149]),
wherein the converter controller (1120a; fig 15-16) turns on a switching transistor (NMOS; fig 5) of the switching converter (1110; figs 5, 14) (“The third control signal VCON3 changes the magnitude of the light-emitting-diode driving voltage VLED_A by changing the gate control signal VG of the NMOS power transistor NMOS included in the power supply circuit 1110.” [0117]) when the voltage across a lowest-voltage one of the plurality of current sources decreases to the reference voltage (see VCON3 based on VDET_MIN in fig 16; see VDET_MIN based on “the voltage across a lowest-voltage one of the plurality of current sources” in fig 16; see 1121 outputting lowest value among VLED-K1 to VLED-Kn [0097]; see fig 1 for VLED-K being voltage across current source 1160 ).

With regards to claim 8. (Original) Kim disclose(s):
The lighting circuit according to claim 1, 
wherein the plurality of semiconductor light sources are integrated on a first semiconductor chip (1500; fig 13; [0071-0072]), 
wherein the plurality of current sources are integrated on a second semiconductor chip (2100; fig 13-14), and 
wherein the first semiconductor chip and the second semiconductor chip are arranged such that surfaces thereof are coupled to each other so as to form a module housed in a single package (see display [0106]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20110109243 A1) in view of Nakai (US 20100219773 A1)

With regards to claim 3. Kim discloses:
The lighting circuit according to claim 1, 
Kim does not discloses:
wherein the current source comprises a current mirror circuit.
Nakai teaches
wherein the current source comprises a current mirror circuit (see34 in fig 1 and fig 3).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the lighting circuit of Kim by implementing the current source comprises a current mirror circuit as disclosed by Nakai in order to efficiently drive LED strings while suppressing waste in power consumption as taught/suggested by Nakai ([0181]).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa Kim (US 20110109243 A1)in view of Katsura (US 20180317292)

With regards to claim 9. Kim discloses:
lighting circuit according to claim 1
Kim does not discloses:
The automotive lamp comprising the lighting circuit according to claim 1.
Katsura teaches
An automotive lamp comprising the lighting circuit [004].
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the lighting circuit of Kim by implementing it within a vehicle as disclosed by Katsura in order to adjust light to lower levels  while coping with user that have pale pupil color as taught/suggested by Katsura ([0004]).

Allowable Subject Matter
Claim(s) 4-7 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 4, the prior art fails to teach or suggest a/an lighting circuit requiring:
wherein the converter controller comprises: a constant voltage source structured to generate a constant voltage; and a correction current source structured to generate a correction current having a positive correlation with temperature, wherein the reference voltage matches a voltage obtained by adding the constant voltage to an offset voltage that is proportional to the correction current, in combination with the other limitations of the claim.
With regards to claim 7, the prior art fails to teach or suggest a/an lighting circuit requiring:
wherein the converter controller comprises: a voltage source; and a MOS transistor arranged on a path of an output current of the current source, and wherein the reference voltage corresponds to a drain-source voltage of the MOS transistor, in combination with the other limitations of the claim.
With regards to claim(s) 5-6, it/they would be allowable in virtue of dependency.

Response to Arguments
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive.

Applicant asserts that the prior art, Kim, fails to disclose “wherein the converter controller turns on a switching transistor of the switching converter when the voltage across a lowest-voltage one of the plurality of current sources decreases to the reference voltage” as recited in claim 1.  To support this position, Applicant relies on figure 16 of Kim which discloses converter controller (1120a; fig 15-16), minimum voltage selector 1121.  The examiner respectfully disagrees; Kim discloses a  lowest-voltage selector 1121 outputting lowest value among VLED-K1 to VLED-Kn [0097]. Further, figure 1 shows that each of VLED-K1 to VLED-Kn are voltage across current sources 1160. For at least reason above, the examiner finds the arguments not persuasive and maintain the rejection based on Kim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/Primary Examiner, Art Unit 2896